Citation Nr: 0632996	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-14 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from June 2002 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  For the entire initial rating period, PTSD is manifested 
by serious symptoms that produced deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, and inability to establish and maintain effective 
relationships. 

2.  The veteran completed four years of high school, and has 
occupational experience in the areas of aluminum contracting; 
he last worked full-time early in 2000.

3.  The veteran's service-connected disabilities of PTSD, 
diabetes mellitus and peripheral neuropathy of the lower 
extremities alone, when evaluated in association with his 
educational attainment and occupational experience, have 
rendered him unable to obtain or retain substantially gainful 
employment.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 
4.18, 4.19 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the veteran's current claims.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The July 2002 RO letter issued pursuant to the claim of 
service connection for PTSD, the April 2003 and January 2005 
RO letters regarding the initial evaluation of PTSD and the 
March 2005 RO letter directed to the TDIU claim informed the 
veteran of the provisions of the VCAA and was advised to 
identify any evidence in support of the claim that had not 
been obtained.  Collectively the correspondence advised the 
veteran of the evidence to submit to show that he was 
entitled a higher initial evaluation for PTSD and entitlement 
to a TDIU.  Together they informed the veteran that VA would 
obtain pertinent federal records.  The veteran was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the claim on the merits as required 
by Quartuccio, supra.  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the initial evaluation of PTSD in September 2002 
and the claim for a TDIU June 2005 so there is no timing 
deficiency.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of the 
claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific as noted above provided 
him the opportunity to submit any additional evidence he had 
in support of his claims.  The Board notes that the January 
2005 letter had specific reference on page 2 that, in 
essence, invited him to submit or identify any evidence he 
may have that pertained to the claim which the Board finds is 
an adequate presentation of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Furthermore, as the Board is granting the claim for a TDIU 
and an increased initial evaluation, there is no potential 
prejudice in any deficiency in notice regarding the effective 
date and initial rating elements. In addition, the RO issued 
a letter in April 2006 that fully addressed these elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained VA medical records and several 
medical examinations that assessed the veteran's PTSD and the 
impact of PTSD and his other disabilities regarding 
employability.  The veteran also testified at a RO hearing 
and a Board hearing.  Relevant information was also obtained 
from the Social Security Administration (SSA).  Thus, the 
Board finds the development is adequate when read in its 
entirety and that it satisfied the obligations established in 
the VCAA.  VA's duty to assist the veteran in the development 
of the claim has been satisfied and the Board will turn to a 
discussion of the issues on the merits.




Analysis

The evaluation of the veteran's PTSD disability is based upon 
an initial rating determination that assigned a 50 percent 
evaluation from June 20, 2002.  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim remains open as long as the rating schedule 
provides for a higher rating.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), instructs that a claim such as the veteran's 
is properly framed as an appeal from the original rating 
rather than a claim for increase, but that in either case he 
is presumed to be seeking the maximum benefit allowed by law 
or regulations.  Further, "staged ratings" which are 
separate percentage evaluations for separate periods may be 
assigned on a facts found basis.  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Unless specifically provided, on 
basis of facts found.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(a).  

As will be apparent in the discussion that follows, the Board 
finds that the PTSD disability warrants more than the 
initially assigned evaluation for the entirety of the rating 
period based on facts found.  An evaluation must be 
coordinated with impairment of function.  See, e.g., Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21.  

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provide a 50 
percent evaluation for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in that diagnostic code, the 
appropriate, equivalent rating will be assigned.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442-43 (2002).   

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th Ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

The record in this case shows a consistent presentation in 
the degree of disability manifested by the service-connected 
PTSD.  VA treatment records beginning in mid 2001 and rating 
examinations offered insight into the veteran's disability.  
Accordingly, the Board will discuss the evidence that 
supports the assignment of a 70 percent schedular rating for 
PTSD for the entire period.  

The VA evaluators, collectively, offered a consistent 
assessment of functioning, observing through the GAF score 
that his overall psychiatric symptomatology was moderate and 
corresponded to a GAF predominating in the 45-50 range as 
related to PTSD on the examinations from 2002 to 2005.  The 
examiner in 2002 noted the veteran had not been attentive to 
his work as an aluminum contractor and that he stayed home 
much of the time, spent much of the time in his room and he 
was distant from his wife.  The veteran reported difficulty 
with sleep, energy and concentration.  The examiner assigned 
an estimated GAF of 50 solely to PTSD and indicated the 
veteran's difficulties in social and occupational functioning 
appeared to be largely, if not wholly, attributable to PTSD.  
The examiner also stated that alcohol abuse and dysthymic 
disorder symptoms were likely at least partially due to PTSD.  
The contemporaneous outpatient reports through late 2003 show 
his PTSD mentioned with a corresponding GAF score range from 
45-55, which corresponds to moderate to serious impairment in 
social or occupational functioning.  The GAF score of 50 
predominated in these records prior to late in 2003.  The SSA 
psychiatric examiner in September 2003 reported a current GAF 
score of 45 with the highest score for the past year reported 
as 55.  The examiner noted poor concentration and difficulty 
with short term memory and described the veteran's mood as 
irritable.   

Then, on a review examination in May 2005 the examiner 
concluded the PTSD symptoms impacting occupational 
functioning would be with his dysphoria and medical problems.  
The GAF score was 50.  Although the examiner did indicate 
this was not solely related to PTSD he examiner sated it 
would be impossible to sort out the individual contributions 
of the PTSD, dysthymic disorder and medical issues to his 
overall social and occupational impairment without resorting 
to speculation.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) referring to 61 Fed. Reg. 52695, 52698 (Oct. 8, 
1996) for the VA rating principle that when it is not 
possible to separate the effects of the (service-connected 
and nonservice-connected) conditions, VA regulations require 
that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
An outpatient report in September 2005 again noted PTSD with 
the GAF score 45.  The testimony at recent RO and Board 
hearings was consistent with the information contained in the 
previously mentioned medical reports.

Thus, based on the VA evaluations overall, PTSD is more 
nearly indicative of serious impairment in social, 
occupational, or school functioning, with the veteran  
generally functioning poorly in interpersonal relationships, 
and he would have substantial difficulty in establishing and 
maintaining effective work and social relationships.  This 
picture is more nearly approximated by the 70 percent 
evaluation since the serious symptoms contemplated in the GAF 
range from 45-50 are represented in the examples listed in 
the 70 percent evaluation criteria for PTSD.  As noted 
previously it is not necessary that all the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present, and it is evident from the 
VA and SSA examiners summaries that the level of impairment 
reflected by the veteran's presentation more nearly 
contemplated the 70 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  Thus, the Board believes that overall the 70 
percent evaluation is appropriate for the entire appeal 
period. 

Having determined that the veteran meets the criteria for an 
evaluation of 70 percent, with application of the schedular 
criteria and benefit of the doubt, the Board must now 
determine whether PTSD is productive of a higher level of 
impairment contemplated in the 100 percent evaluation.  The 
next higher evaluation of 100 percent does not comport with 
the veteran's disability picture reflected initially on the 
evaluation in 2001 or when he was seen subsequently through 
mid 2005.  The manifestations were consistent with the GAF 
score in the 45 to 50 range predominating.  In this regard, 
the Board believes that the formal VA evaluations, which had 
the benefit of review of the outpatient reports, collectively 
do not depict a disability picture for this period more 
nearly approximating one of deficiencies in communication or 
inability to function in most areas.  The record shows a 
consistent assessment of functioning and they do not reflect 
a line of demarcation to reasonably establish an increase in 
disability to the 100 percent level.  The most recent 
outpatient assessment in September 2005 showed the GAF 
stabilized at 45. 

As noted previously, it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, but it is evident 
from the interpretation of the ongoing therapy reports that 
the level of impairment reflected by the veteran's 
presentation more nearly contemplated the 70 percent 
evaluation.  Mauerhan, 16 Vet. App. at 442.  Overall, the 
record discussed reasonably supports an increase in 
disability to the 70 percent level, but not higher, at this 
time.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. §§ 3.102, 4.3, 4.7.

TDIU

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities a TDIU.  38 C.F.R. § 
4.16.  However, before a finding of total disability is 
appropriate there must be impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here, in view of the Board granting an 
initial 70 percent evaluation for PTSD the veteran does meet 
the threshold for schedular consideration since the service-
connected disability rating is at least 70 percent for the 
entire period being reviewed.  In addition to his PTSD, from 
May 2004 he is rated 20 percent for diabetes mellitus, and he 
receives dual (separate) 20 percent ratings for peripheral 
neuropathy of the lower extremities which raises the combined 
evaluation to 90 percent.  38 C.F.R. § 4.25.  

The determinative evidence as discussed herein supports the 
proposition that he is unemployable solely due to his 
service-connected disabilities.  Viewed objectively, the 
evidence does not preponderate against the claim.  In fact, 
the weight of the evidence shows the unemployability is 
undoubtedly the result of service-connected disabilities.  
See, for example, Gleicher v. Derwinski, 2 Vet. App. 26, 28 
(1991).  

The Board is able to find that the veteran's service-
connected disabilities alone render him unable to secure or 
maintain substantially gainful employment.  The impact of his 
PTSD and "multisystem disease" and its impact on his 
employability were discussed in recent VA medical examination 
in May 2005.  In addition the Board notes a VA clinician 
stated in March 2006 that the diabetes mellitus and 
peripheral neuropathy problems with gait and associated 
medical problems excluded the veteran from employability 
which the Board finds is entitled to substantial probative 
weight in favor of the claim for a TDIU.  The SSA functional 
assessment does not support a decision against the claim for 
a TDIU.  Reviewing the recent VA examiner's report with 
earlier evaluations of PTSD and the SSA record, it is 
apparent that overall the examiners gave consideration to all 
disabilities.  The veteran testified regarding his difficulty 
with employment and it is reasonably questionable how much 
attention he was applying to his contacting business at the 
time he was initially examined formally or PTSD in 2001. 

Thus, the Board finds that the record overall, in particular 
the recently noted VA medical statement does support the 
conclusion that the service connected disabilities alone 
prevent all forms of substantially gainful employment.  The 
VA and SSA opinions regarding employability appear to have 
been based upon a fair consideration of the pertinent record 
and are entitled to substantial weight in view of the 
thoroughness of the evaluations.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As with any piece of evidence, the credibility and weight to 
be attached to these opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992) (citing Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991)).  To the extent he has any substantial nonservice-
connected disability, the benefit of the doubt doctrine is 
applicable where, as here, the preponderance of the evidence 
is not against the claim for a TDIU which is reasonably 
raised in the claim for a higher initial evaluation for PTSD.  
.  See for example Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000);  Hensley v. West, 212 F.3d 1255, 1270-71 (Fed. 
Cir. 2000) and Molloy v. Brown, 9 Vet. App. 513 (1996).  




ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a TDIU is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


